Exhibit 10.1
SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (“Agreement”) is entered into by and
between Northern Oil and Gas, Inc., a Delaware corporation, and Brandon Elliott,
an individual, as follows:
1.Definitions. I intend all words used in this Agreement to have their plain
meanings in ordinary English. Specific terms that I use in this Agreement have
the following meanings:
(a)“I”, “me”, and “my” include both me (Brandon Elliott) and anyone who has or
obtains any legal rights or claims through me.
(b)“NOG” means Northern Oil and Gas, Inc., any company or organization related
to Northern Oil and Gas, Inc. in the present or past (including without
limitation, its predecessors, parents, subsidiaries, affiliates, joint venture
partners, and divisions), and any successors of Northern Oil and Gas, Inc.
(c)“Company” means NOG; the present and past officers, directors, managers,
committees, members, and employees of NOG; any company providing insurance to
NOG in the present or past; the present and past employee benefit plans
sponsored or maintained by NOG (other than multiemployer plans) and the present
and past fiduciaries of such plans; the attorneys for NOG; and anyone who has
acted on behalf of NOG or on instructions from NOG.
(d)“Employment Agreement” means the Amended and Restated Employment Agreement
between me and NOG entered into as of July 5, 2018, along with any subsequent
amendments thereto.
(e)“Agreement Date” means the date this Agreement is executed and delivered by
both parties and is no longer revocable by me.
(f)“Shares” means currently outstanding restricted shares of NOG common stock.
(g)“My Claims” mean all of my rights that I now have to any relief of any kind
from the Company, including without limitation:
(i) All claims arising out of or relating to my employment with NOG or the
separation of that employment;
(ii) All claims arising out of or relating to the statements, actions, or
omissions of the Company;
(iii) All claims for any alleged unlawful discrimination, harassment,
retaliation or reprisal, or other alleged unlawful practices arising under any
federal, state, or local statute, ordinance, or regulation, including without
limitation, claims under Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, 42 U.S.C. § 1981, the Older Workers Benefit Protection Act of
1990, the Employee Retirement Income Security Act of 1974, the Equal Pay Act,
the Worker Adjustment and Retraining Notification Act, the Family Medical Leave
Act, the Lilly Ledbetter Fair Pay Act of 2009, the Genetic Information
Nondiscrimination Act, the Fair Credit Reporting Act, the Minnesota Human Rights
Act, the Minnesota wage-hour and wage-payment laws, Minnesota's Worker's
Compensation Act and non-retaliation statutes;




--------------------------------------------------------------------------------



(iv) All claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; estoppel; my activities, if
any, as a “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;
(v) All claims for compensation of any kind, including without limitation,
bonuses, commissions, expense reimbursements (not submitted before January 15,
2020), and vacation pay (other than my final payroll payment and any payment for
accrued and unused vacation leave as of the day upon which my employment with
NOG terminates, which is January 15, 2020 (the “Separation Date”) not yet paid
to me as of the date I sign this Agreement);
(vi) All claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages;
(vii) Any claim that a past unlawful decision has or has had a continuing effect
on my compensation; and
However, My Claims do not include (i) any claims that the law does not allow to
be waived, (ii) any claims that may arise after the date on which I sign this
Agreement, (iii) my rights to indemnification under applicable law, any
indemnification agreement with the Company, or the charter documents of the
Company (or any successor), (iv) my rights under any insurance policy maintained
by the Company (or any successor), (v) my right to receive reimbursements for
reasonable business expenses accrued prior to my Separation Date and not yet
paid to me as of the date I sign this Agreement, (vi) my right to receive my
final payroll payment or payment for any accrued and unused vacation leave as of
my Separation Date if not yet paid to me as of the date I sign this Agreement,
and (vii) any rights I have related to any options, warrants, restricted stock,
restricted stock units or other equity interests in the Company (the
“Securities”), which shall continue to be governed by and subject to the terms
and conditions of the applicable grant agreements, board resolutions, and plan
documents governing the Securities (including, to the extent applicable, the
Employment Agreement), subject to the terms of this Agreement and the Consulting
Agreement referenced below. Furthermore, I understand that nothing in this
Agreement prevents me from filing a claim against NOG with the U.S. Equal
Employment Opportunity Commission (“EEOC”) or any comparable state or local
agency or participating in any such agency's investigation of NOG, but I
acknowledge and agree that this Agreement waives and releases, to the fullest
extent legally permissible, my entitlement to any form of personal relief
arising from any such claim that I or others may file (other than any award from
a governmental agency for my participation in such investigation). 


2.Consideration. I will receive consideration from NOG in exchange for this
Agreement as follows:
(a)Vesting in full as of the Agreement Date of (x) any non-performance based
Shares granted to me during the course of my employment with NOG and (y) any
performance-based Shares granted to me during the course of my employment with
NOG which have been earned on or before the Agreement Date as a result of actual
performance against applicable performance metrics determined in accordance with
the terms of the equity incentive plan and/or award agreement governing such
Shares, without regard to any other terms or conditions governing such vesting
solely as a result of the passage of time;
        

--------------------------------------------------------------------------------



(b)Except as otherwise set forth in the Consulting Agreement referenced below,
vesting in full as of the first date the applicable performance metrics can
reasonably be measured, but in no circumstance later than December 31, 2020, for
any performance-based Shares not covered by Section 2(a), subject to the prior
achievement of applicable performance metrics determined in accordance with the
terms of the equity incentive plan and/or award agreement governing such
performance-based Shares, without regard to any other terms or conditions
governing such vesting solely as a result of the passage of time;
(c)A lump sum cash payment equal to $740,000, less applicable withholdings and
deductions, payable to me promptly following the Agreement Date;
(d)Continuation of my medical and dental coverage with NOG continuing to pay
100% of applicable premiums, for a period of eighteen (18) months following the
Separation Date; and
(e)NOG has provided or will provide me and my legal counsel with a reasonable
opportunity to review and comment on any press or other written release, or any
current report on Form 8-K reporting, regarding my separation of employment or
the entry into this Agreement or the Consulting Agreement in advance of
publication or filing, as applicable, and NOG and I shall confer and reach
mutual agreement regarding the contents of any such release or report;
(f)The Consulting Agreement as described below.
3.Mutual Release
(a)Agreement to Waive and Release My Claims. In exchange for the above
consideration from NOG, I give up and release all of My Claims and agree to the
other terms of this Agreement. I will not make any demands or claims against the
Company for compensation or damages relating to My Claims. The consideration
that I am receiving is a fair compromise for the release of My Claims and my
agreement to the other terms of this Agreement.
(b)General Release by the Company. For and in consideration of the foregoing
consideration (including, but not limited to, my releasing My Claims against
NOG), NOG hereby releases and forever discharges me of and from all actions,
causes of action, suits, debts, dues, sums of money, damages, judgments,
executions, grievances, claims and demands whatsoever, in law or in equity,
whether known or unknown, foreseen or unforeseen, under any claim arising under
any federal, state, or local statute, ordinance, rule, constitution, regulation,
order, or collective bargaining agreement, and all claims that were or could
have been raised which NOG ever had or now has, up to and including the date of
the execution of the Agreement by me.
4.Additional Agreements and Understandings. Even though NOG will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.
5.Consulting Agreement. Following the Agreement Date, NOG and I will enter into
the Consulting Agreement attached hereto as Exhibit 1 (the “Consulting
Agreement”), under which I may provide certain services to NOG following the
Separation Agreement, subject to the terms and conditions of the Consulting
Agreement.
        

--------------------------------------------------------------------------------



6.Return of Property. Except as set forth in the Consulting Agreement, I
represent that I have returned to NOG all materials, documents, equipment,
confidential information and other property of the Company in accordance with
the Employment Agreement. I agree that if I later discover any additional
Company property or in my possession or control, I will promptly return it to
NOG.
7.Trading Restrictions. For a period of six months after the Separation Date, I
will not sell shares of NOG common stock or enter into any transaction involving
NOG securities to the extent such sale of shares or other transaction either (a)
may reasonably be expected to require the filing of a report with the Commission
pursuant to Section 16(a) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or (b) would give rise to short-swing profit liability
under Section 16(b) of the Exchange Act.
8.Confidentiality. I understand that the terms of this Agreement are
confidential and that I may not disclose those terms to any person except my
spouse, my legal counsel or tax advisor(s), or as may be required by law. If I
disclose any such confidential information to any person identified above, I
must simultaneously inform the person to whom the disclosure is being made that
the person must keep such information strictly confidential and that the person
may not disclose such confidential information to any other person without the
advance written consent of me and an authorized representative of NOG.
Notwithstanding any language above to the contrary, nothing in this Agreement is
intended to, and does not, interfere with my rights under federal, state or
local civil rights or discrimination laws to file a charge of discrimination
with the EEOC or any similar state or local administrative agency, to
participate in any investigation or proceeding conducted by the EEOC or any
other federal, state or local government agency, or to provide truthful,
non-trade secret information to the EEOC or any other federal, state or local
government agency or in response to any subpoena or other legal process.
9.Acknowledgment of Continuing Obligations Under My Employment Agreement. I
hereby acknowledge and confirm that I remain bound by all terms of my Employment
Agreement that survive the separation of my employment with NOG, including all
such obligations identified in Sections 7 and 8 of the Employment Agreement, and
any other non-disclosure, non-competition, or non-solicitation obligations I
have to the Company.
10.Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Agreement. My decision whether to sign this Agreement is my own voluntary
decision made with full knowledge that the Company has advised me to consult
with an attorney.
11.Period to Consider this Agreement. I understand that I have twenty-one (21)
days from the date I receive this Agreement or my Separation Date, whichever is
later and not counting the day I receive this Agreement or my Separation Date
(as applicable), to consider whether I wish to sign this Agreement. I understand
that I may not sign this Agreement prior to my Separation Date. If I sign this
Agreement before the end of the 21-day period, it will be my voluntary decision
to do so because I have decided that I do not need any additional time to decide
whether to sign this Agreement. I agree that any changes made to this Agreement
before I sign it, whether material or immaterial, will not restart the 21-day
period.
12.My Right to Revoke this Agreement. I understand that I may revoke this
Agreement at any time within fifteen (15) days after I sign it, not counting the
day upon which I sign it. This Agreement will not become effective or
enforceable unless and until the fifteen (15) day revocation period has expired
without my revoking it.
        

--------------------------------------------------------------------------------



13.Procedure for Accepting and Revoking this Agreement. To accept the terms of
this Agreement, I must deliver the Agreement, after I have signed and dated it,
to NOG by hand or by mail within the twenty-one (21) day period that I have to
consider this Agreement. To revoke my acceptance of this Agreement, I must
deliver a written, signed statement that I revoke my acceptance to NOG by hand
or by mail within the fifteen (15) day revocation period. All deliveries must be
made to NOG at the following address:
Attn: General Counsel
Northern Oil and Gas, Inc.
601 Carlson Parkway, Suite 990
Minnetonka, Minnesota 55305


If I choose to deliver my acceptance or the revocation of my acceptance by mail,
it must be postmarked within the period stated above and properly addressed to
NOG at the address stated above.
14.Interpretation of this Agreement. This Agreement should be interpreted as
broadly as possible to achieve my intention to resolve all of My Claims against
the Company. If this Agreement is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Agreement will remain in
full force and effect with respect to all the rest of My Claims.
15.Governing Law; Jurisdiction. This Agreement shall be interpreted and
construed in accordance with the laws of the State of Minnesota. I consent to
jurisdiction of the courts of the State of Minnesota and/or the federal district
courts in Minnesota, for the purpose of resolving all issues of law, equity, or
fact, arising out of or in connection with this Agreement, and hereby waive any
defense of lack of personal jurisdiction or inconvenient forum.
16.Entire Agreement. I agree that this Agreement, along with the agreements and
obligations specifically referenced herein, contain all the agreements between
me and the Company with regard to the matters stated herein and supersedes all
prior written or oral understandings or agreements, express or implied, with
regard to the matters stated herein; provided, however that any qualified
employee benefit plans sponsored by NOG in which I am a participant, and the
applicable grant agreements, board resolutions, and plan documents governing the
Shares, each shall remain in effect in accordance with their terms except as
each may have been modified herein. This Agreement may be amended only in
writing, signed by me and an authorized representative of NOG.
17.My Representations. I am legally able and entitled to receive the
consideration being provided to me in settlement of My Claims. Other than the
consideration, which I understand is payable only if I satisfy all conditions
described herein, and my final payroll payment, payment for reimbursable
business expenses, and payment for any accrued and unused vacation leave as of
my Separation Date not yet paid to me as of the date I sign this Agreement, I
represent and confirm that I have been fully paid for all wages, overtime,
vacation, commissions, bonuses, and other compensation that I earned during my
employment with NOG. I have read this Agreement carefully. I understand all of
its terms. In signing this Agreement, I have not relied on any statements or
explanations made by the Company except as specifically set forth in this
Agreement. I am voluntarily releasing My Claims against the Company. I intend
this Agreement to be legally binding.
        

--------------------------------------------------------------------------------



18.Compliance with Section 409a of the Internal Revenue Code. If any
compensation or benefits provided by this Agreement may result in the
application of section 409A of the Internal Revenue Code of 1986, as amended
(the “Internal Revenue Code”), the Company shall, in consultation with me,
modify the Agreement in the least restrictive manner necessary in order to
exclude such compensation from the definition of “deferred compensation” within
the meaning of such Section 409A of the Internal Revenue Code or in order to
comply with the provisions of Section 409A of the Internal Revenue Code, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and without any
diminution in the value of the payments to me. Any payments that qualify for the
“short-term” deferral exception under Treasury Regulations
Section 1.409A-1(b)(4), the “separation pay” exception under Treasury
Regulations Section 1.409A-1(b)(9)(iii), or any other exception under
Section 409A of the Internal Revenue Code will be paid under the applicable
exceptions to the greatest extent possible. Each payment under this Agreement
shall be treated as a separate payment for purposes of Section 409A of the
Internal Revenue Code. All reimbursements provided under this Agreement shall be
provided in accordance with the requirements of Section 409A of the Internal
Revenue Code, including, where applicable, the requirement that (a) the amount
of expenses eligible for reimbursement during one calendar year will not affect
the amount of expenses eligible for reimbursement in any other calendar year;
(b) the reimbursement of an eligible expense will be made no later than the last
day of the calendar year following the calendar year in which the expense is
incurred; and (c) the right to any reimbursement will not be subject to
liquidation or exchange for another benefit. If any payment that I become
entitled to under this Agreement is considered deferred compensation subject to
interest, penalties and additional tax imposed pursuant to Section 409A of the
Internal Revenue Code, I understand and agree that I shall be responsible for
any and all such interest, penalties and additional tax.
19.Indemnification and Other Matters.
(a)In the event that I am made a party or threatened to be made a party to any
action, suit, or proceeding, whether civil, criminal, administrative, or
investigative (a “Proceeding”), by reason of the fact that I was a director or
officer of the Company, or any affiliate of the Company, or was serving at the
request of the Company as a director, officer, member, employee, or agent of
another corporation or a partnership, joint venture, trust, or other enterprise,
I will be indemnified and held harmless by the Company to the maximum extent
permitted under applicable law and the Company’s bylaws from and against any
liabilities, costs, claims, and expenses, including all costs and expenses
incurred in defense of any Proceeding (including attorneys’ fees).
(b)For a period of six (6) years after the Agreement Date, the Company or any
successor to the Company shall purchase and maintain, at its own expense,
directors’ and officers’ liability insurance providing coverage to me on terms
that are no less favorable than the coverage provided to other directors and
similarly situated executives of the Company or any successor.
(c)I agree to fully cooperate with the Company and its attorneys, and to provide
truthful information and/or testimony regarding any current or future litigation
or investigations arising from actions or events occurring during my employment
with the Company. I will be reimbursed my reasonably incurred expenses incurred
in such cooperation and be paid an hourly rate for my time based upon my Base
Salary at the time of me Separation Date. I also agree to notify the Company if
I am contacted by any person or representative of any person (except for
governmental representatives) seeking information about the Company.
[SIGNATURES ON NEXT PAGE]






        

--------------------------------------------------------------------------------



The parties’ signatures below indicate their agreement, understanding, and
acceptance of this Separation and Release Agreement and its terms and
conditions.


Brandon Elliott:
By: /s/ Brandon Elliott


Date: January 15, 2020





Northern Oil and Gas, Inc.:
By: /s/ Erik J. Romslo
Name: Erik J. Romslo
Title: Chief Legal Officer and Secretary


Date: January 15, 2020



























[Signature Page to Separation and Release Agreement]
        